Case 8:19-cv-01863-DOC-JDE Document 27 Filed 12/18/19 Pageiof2 Page ID#:94

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. SA CV 19-1863-DOC (JDEx) Date December 18, 2019
SA CV 19-1714-DOC (KESx)
SA CV 19-1771-DOC (KESx)

Title DAVID HESTER V PUBLIC STORAGE ET AL
DAVID HESTER V PUBLIC STORAGE, ET AL
DAVID HESTER V PS ORANGECO, INC.

 

 

 

PRESENT:

HONORABLE DAVID O. CARTER, UNITED STATES DISTRICT JUDGE

Melissa Kunig for Deborah Lewman CourtSmart
Deputy Clerk Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANT:

James Boyd Nicole Kardassakis
Melissa Daughtery

PROCEEDINGS: SCHEDULING CONFERENCE AND ORDER CONSOLIDATING

Scheduling Conferences held. The Court sets dates in SACV 19-01863-DOC (JDEx)
and SACV 19-01714-DOC (KESx) as follows:

Discovery cut-off 6/3/20

Motion cut-off 7/20/20 @ 8:30 AM

Final Pretrial Conference 8/10/2020 @ 8:30 AM

Jury Trial: 8/18/2020 @ 8:30 AM

In the interests of judicial economy, the Court hereby VACATES the Scheduling
Conference in SACV 19-01714-DOC (KESx) as the necessary trial related dates and
deadlines are set in this order.

The dates and deadlines in SACV 19-01771-DOC (KESx) remain on calendar as

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
Case 8:19-cv-01863-DOC-JDE Document 27 Filed 12/18/19 Page 2of2 Page ID#:95

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. SA CV 19-1863-DOC (JDEx) Date December 18, 2019
SA CV 19-1714-DOC (KESx)
SA CV 19-1771-DOC (KESx)

 

 

Title DAVID HESTER V PUBLIC STORAGE ET AL
DAVID HESTER V PUBLIC STORAGE, ET AL
DAVID HESTER V PS ORANGECO, INC.

 

previously scheduled.

The Court ORDERS these three cases to be consolidated for pretrial purposes only.
All cases will be consolidated with SA CV 19-01714-DOC (KESx). All future filings shall be
filed only under SA CV 19-01714-DOC (KESx).

19-01714 0:03
19-01771 0:03
19-01863 0:03

0 : 09

 

Initials of Deputy Clerk mku

 

cc:

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 1
